Citation Nr: 0930317	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-21 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES


1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for bilateral glaucoma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1981 to August 
1981, November 1990 to May 1991, and February 2003 to 
December 2004.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Nashville, Tennessee, that denied the benefits sought on 
appeal.  

The issue of entitlement to service connection for 
hemorrhoids is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral glaucoma preexisted his second period 
of active duty and was aggravated by that duty.


CONCLUSION OF LAW

The criteria for service connection for bilateral glaucoma 
have been met.  
38 U.S.C.A. §§ 1131, 1132, 1154, 5103, 5103A, 5107 (West 
2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the Veteran's 
claim for service connection.  This is so because the Board 
is taking action favorable to the Veteran by granting service 
connection for the Veteran's bilateral glaucoma; a decision 
at this point poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

The first element of service connection has been satisfied 
because Veteran currently has a diagnosis of bilateral 
glaucoma, documented, for example, in a VA examination report 
of April 2006.

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the evidence in this 
case requires the Board to preliminarily discuss whether the 
Veteran's bilateral glaucoma existed prior to his second 
period of service.  Every Veteran shall be taken to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment. 38 U.S.C.A. § 1111.  The term "noted" denotes 
only such conditions that are recorded in examination 
reports.  The existence of conditions prior to service 
reported by the Veteran as medical history does not 
constitute a notation of such conditions, but it will be 
considered together with all of the other evidence in 
question as to the commencement of the disease or disability.  
38 C.F.R. § 3.304(b)(1).  Determinations of whether a 
condition existed pre-service should be based on a thorough 
analysis of the evidentiary showing and careful correlation 
of all medical facts, with due regard to manifestations, 
clinical course and character of the particular injury or 
disease or residuals thereof.  Id.  

An injury or disease that has been determined to be 
preexisting will then be presumed to have been aggravated by 
service where there is an increase in the severity of the 
disability during service.  The burden to show no aggravation 
of a pre-existing disease or disorder during service lies 
with the government. Cotant v. Principi, 17 Vet. App. 117, 
131 (2003).  VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service and the claimant is not required to show that 
the disease or injury increased in severity during service.   
See VAOPGCPREC. 3- 03 (July 16, 2003) (69 Fed. Reg. 29178 
(2004). 

However, the presumption of aggravation is rebutted where 
there is a specific finding that the increase is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  In deciding an aggravation claim, after 
having determined the presence of a preexisting disability, 
the Board must determine whether there has been any 
measurable worsening of the disability during service and 
whether this worsening constitutes an increase in disability.  
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

Here, records show the Veteran's glaucoma was diagnosed in 
1986.  A March 1987 service treatment record indicates the 
Veteran had been diagnosed with the condition wile on active 
duty for training  in June 1986.  A separate service medical 
examination of March 1987 similarly documented a history of 
glaucoma, with an onset in 1986.  Given this, the Board finds 
that the Veteran's bilateral glaucoma preexisted his period 
of service which began in November 1990 and ended in May 
1991.  The Board notes that while the 1986 diagnosis raises 
the possibility of direct service connection as the disease 
was incurred while the Veteran was on active duty for 
training, a remand for a nexus opinion is unnecessary as the 
claim may be granted on the basis of aggravation of a 
preexisting condition.  

As described above, an injury or disease that has been 
determined to be preexisting will then be presumed to have 
been aggravated by service where there is an increase in the 
severity of the disability during service.  Here, the Board 
finds the Veteran's bilateral glaucoma increased in severity 
during the Veteran's second period of active duty, and was 
aggravated by that duty.  The March 1987 service medical 
report indicated that while the Veteran had glaucoma, he had 
a "normal field of vision," and the condition was 
"responsive to treatment."  Later, during the Veteran's 
second period of active duty, a February 18, 1991 service 
treatment record stated, "[the Veteran] has severe glaucoma 
and cannot go without medication."  On February 24, 1991, it 
was determined that his glaucoma prohibited the Veteran from 
driving in the dark.  A second record from February 24, 1991 
indicated, "[the Veteran] constantly has blurred vision."  
The letter stated that the medication used to treat his 
glaucoma had not been located "in country," and had been 
left untreated during that period of active duty.  It was 
determined that the Veteran needed to be evacuated in order 
to obtain appropriate medical treatment due to the "risk to 
health."  A March 1991 personnel record confirms the 
Veteran's discharge due to his glaucoma.

There is no evidence to the contrary of this in the claims 
file, much less, any information that clearly and 
unmistakably indicates that the Veteran's glaucoma was not 
aggravated by the lack of treatment during his second period 
of active duty.  The records indicate that the Veteran's 
vision progressed from normal to "constantly blurred" and 
prohibited night driving.  Service records clearly indicate 
that the glaucoma was in need of treatment, and that the lack 
of further treatment was a risk to the Veteran's health.  
While the Veteran underwent a VA examination for his eyes in 
April 2006 and May 2005, the examiner failed to provide any 
opinion, positive or negative, on the aggravation of the 
Veteran's glaucoma by military service.  As such, the 
presumption of aggravation cannot be overcome in this case.  
Accordingly, the Board finds the Veteran's bilateral glaucoma 
preexisted and was aggravated by service, and that service 
connection is warranted.


ORDER

Service connection for bilateral glaucoma is granted.


REMAND

A remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his 
hemorrhoid disability. In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

Here, the Veteran has been diagnosed with hemorrhoids, 
documented, for example, in a VA examination report of April 
2005.

According to the RO and upon the Board's review, it appears 
that some of the service treatment records from the Veteran's 
first period of active duty (May 1981 to August 1981) are 
missing.  The file contains an entrance examination for this 
period, but no separation examination and few treatment 
records.  Given the absence of such records, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has 
a heightened duty in a case where the service medical records 
are presumed destroyed).  
On August 23, 1981, just three days after the Veteran's 
discharge from his first period of active duty, the Veteran 
sought medical treatment for painful hemorrhoids.  The 
admission report indicates the Veteran had a large thrombosed 
hemorrhoid at the 7 o'clock position, as well as another 
large hemorrhoid at the 5 o'clock position.  The Veteran was 
transported to the operating room and a hemorrhoidectomy was 
performed under spinal anesthesia.  He was discharged from 
the hospital on August 31, 1981, after an eight day stay.

The Board finds this evidence highly suggestive of the 
existence of hemorrhoids during the Veteran's first period of 
active duty.  However, the Board is prohibited from relying 
on its own unsubstantiated medical judgment in the resolution 
of claims.  See Crowe v. Brown, 7 Vet. App. 238 (1995); 
Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  While a VA examination was conducted 
in May 2005, the examiner did not provide a nexus opinion and 
there are no other nexus opinions in the claims file.  As 
such, an opinion must be sought as to the likelihood that the 
Veteran's August 1981 hemorrhoids were manifest during his 
first period of active duty and if so, whether they are 
related to his current condition.  Alternatively, if the 
hemorrhoids were not present during the first period of 
active duty, an opinion must be obtained on whether they were 
aggravated by subsequent periods of active duty or underwent 
a normal progression of the disease.

Accordingly, the case is REMANDED for the following action:

Afford the Veteran a VA examination to 
ascertain the nature and etiology of his 
hemorrhoids.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's current hemorrhoids 
had their onset during the Veteran's 
first period of active duty from May 1981 
to August 1981, or are in any other way 
causally related to that active service.  
The examiner should discuss the August 
23, 1981 to August 31, 1981 
hemorrhoidectomy in rendering this 
opinion.

If, and only if, it is determined that 
the Veteran's hemorrhoids were not 
present during the Veteran's first period 
of active duty and/or were not related to 
that duty, the examiner is requested to 
indicate whether the hemorrhoids 
increased in severity during the 
subsequent periods of active duty, and if 
they did, whether the increase in 
severity represented a chronic worsening 
of the disorder or the natural progress 
of the disorder.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, 
readjudicate the Veteran's claim.  If the claim remains 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


